 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 1 of 19 Page ID #:1



 1   Susan F. Halman, State Bar No. 111511
     David A. Evans, State Bar No. 181854
 2   SELVIN WRAITH HALMAN LLP
 3   505 14th Street, Suite 1200
     Oakland, CA 94612
 4   Telephone: (510) 874-1811
     Facsimile: (510) 465-8976
 5   E-mail:     shalman@selvinwraith.com
                 devans@selvinwraith.com
 6
     Attorneys for Benchmark Insurance Company
 7
 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 BENCHMARK INSURANCE                            CASE NO.: 2:19-cv-7734
   COMPANY, a Kansas corporation,
12                                                COMPLAINT FOR RESCISSION,
       Plaintiff,                                 DECLARATORY JUDGMENT, AND
13                                                REIMBURSEMENT
14     v.

15 BDG DEVELOPMENT
   CORPORATION, a California
16 corporation; BRIAN D. GILBERT, an
17 individual; LOREE RODKIN, an
   individual; and, AMERICAN
18 CONTRACTORS INDEMNITY
   COMPANY, a California corporation;
19
          Defendants.
20
21         Plaintiff BENCHMARK INSURANCE COMPANY, for its Complaint for
22   Rescission, Declaratory Judgment and Reimbursement against defendants BDG
23   DEVELOPMENT CORPORATION, BRIAN D. GILBERT, LOREE RODKIN and
24   AMERICAN CONTRACTORS INDEMNITY COMPANY, states:
25                           I. JURISDICTION AND VENUE
26         1.    This Court has jurisdiction based on diversity of citizenship pursuant to
27   28 U.S.C §1332, as the amount in controversy, exclusive of interest and costs, greatly
28
                                   1
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 2 of 19 Page ID #:2



 1   exceeds $75,000 and the parties are citizens of different states, and an actual justiciable
 2   controversy exists between plaintiff and defendants within the meaning of 28 U.S.C.
 3   §2201 regarding the scope and extent of insurance coverage provided under the
 4   Benchmark policies issued to BDG DEVELOPMENT CORPORATION.
 5          2.     Venue is proper in this district pursuant to 28 U.S.C §1391(b).
 6   Jurisdiction is founded on diversity of citizenship, a substantial part of the events or
 7   omissions giving rise to the claims occurred in this district and the defendants are
 8   subject to personal jurisdiction in this district.
 9                                         II. PARTIES
10          3.     Plaintiff BENCHMARK INSURANCE COMPANY (“Benchmark”) is,
11   and at all times was, a Kansas corporation authorized to transact the business of
12   insurance in the State of California, with its principal place of business in Wayzata,
13   Minnesota.
14          4.     Defendant BDG DEVELOPMENT CORPORATION (“BDG”) is, and at
15   all times herein mentioned was, a construction company organized and existing as a
16   corporation under the laws of the State of California, with its principal place of
17   business in the County of Ventura, California.
18          5.     Defendant BRIAN D. GILBERT (“Gilbert”) is, and at all times herein
19   mentioned was, an individual residing in the City of Simi Valley, California. At all
20   relevant times, Gilbert was an officer and director of BDG, and was licensed by the
21   State of California as a Class B General Building Contractor.
22          6.     Defendant LOREE RODKIN (“Owner”) is, and at all times herein
23   mentioned was, an individual residing in West Hollywood, California, and owner of
24   the real property located at 9255 Doheny Road No. 2706, West Hollywood, California,
25   90069 (the “Residence”), on which BDG and its subcontractors performed renovation
26   work pursuant to a contract with Owner. Owner is the plaintiff in an action titled
27   Rodkin v. BDG Development Corporation, et al., Ventura County Superior Court,
28   Case No. 56-2018-00513202-CU-CO-VTA (filed June 8, 2018) (including all Cross-
                                        2
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                        CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 3 of 19 Page ID #:3



 1   Complaints, “the Rodkin Action”).
 2         7.     Defendant AMERICAN CONTRACTORS INDEMNITY COMPANY
 3   (“ACIC”) is, and at all times herein mentioned was, a surety company organized and
 4   existing as a corporation under the laws of the State of California, with its principal
 5   place of business in the County of Los Angeles, California. Benchmark is informed
 6   and believes, and hereon alleges, that ACIC issued a contractors license bond to BDG.
 7   ACIC is a necessary party to this action because it has made claims against BDG and
 8   Gilbert in a Cross-Complaint in the Rodkin Action.
 9         8.     The Owner is a necessary party to this action because she has made
10   claims against BDG, Gilbert and ACIC in the Rodkin Action, and she is a potential
11   judgment creditor of Benchmark’s insureds, BDG and Gilbert.
12         9.     The Owner and ACIC are named as a defendants to this lawsuit to enable
13   Benchmark to obtain a binding adjudication of Benchmark’s rights, duties, and
14   obligations under the commercial general liability policies issued by Benchmark to
15   BDG with respect to any sums that may be awarded to the Owner on her Complaint
16   and/or to ACIC on its Cross-Complaint and to bind all parties to this judgment.
17                          III. THE BENCHMARK POLICIES
18         10.    Benchmark issued three consecutive commercial general liability
19   insurance policies to BDG Development Company as follows:
20         a.     Policy No. BIC5011083, in effect from October 9, 2014 to
21                October 9, 2015 (“2014-15 Policy”). A true and correct
22                copy of the 2014-15 Policy is attached hereto as Exhibit A;
23         b.     Policy No. BIC5013227, in effect from October 9, 2015 to
24                October 9, 2016 (“2015-16 Policy”). A true and correct
25                copy of the 2015-16 Policy is attached hereto as Exhibit B;
26                and
27         c.     Policy No. BIC5015249, in effect from October 9, 2016 to
28           October 9, 2017 (“2016-17 Policy”). A true and correct
                                         3
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                         CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 4 of 19 Page ID #:4



 1                  copy of the 2016-17 Policy is attached hereto as Exhibit C;
 2   (referred to collectively as the “Policies”).
 3          11.     In its application for the 2014-15 Policy, and in its successive renewal
 4   applications for the 2015-16 Policy, and the 2016-17 Policy, BDG answered question
 5   nos. 76, 77, 78, 79 and 80 in the following manner:
 6     #                                QUESTIONS                                   YES NO
 7    76.   DO YOU NOW, AND WILL YOU DURING THE POLICY
            YEAR, HAVE A WRITTEN CONTRACT WITH EACH OF
 8          YOUR SUBCONTRACTORS WHICH HOLDS YOU
 9          HARMLESS RELATIVE TO WORK PERFORMED BY THE
            SUBCONTRACTOR?
10
      77.   ARE YOU NOW NAMED AS AN ADDITIONAL INSURED
11          ON YOUR SUBCONTRACTORS’ POLICIES, AND WILL
12          YOU BE NAMED AS AN ADDITIONAL INSURED ON SUCH
            POLICIES DURING THE POLICY YEAR?
13
      78.   DO YOU HOLD OTHERS HARMLESS OR ARE YOU
14          REQUIRED TO PROVIDE ADDITIONAL INSURED
            ENDORSEMENTS FOR OTHERS?
15
16    79.   ARE YOUR SUBCONTRACTORS REQUIRED TO PROVIDE
            YOU WITH A CERTIFICATE OF INSURANCE BEFORE
17          COMMENCING WORK, DEMONSTRATING THAT THEY
            HAVE GENERAL LIABILITY INSURANCE COVERAGE
18          FOR THE POLICY YEAR?
19
      80.   DO YOU REQUIRE YOUR SUBCONTRACTORS TO
20          MAINTAIN LIMITS OF LIABILITY OF AT LEAST
            $1,000,000 PER OCCURRENCE?
21
22
23          12.     Based upon BDG’s representations made in its policy applications,
24   including but not limited to its responses to these questions, Benchmark issued:
25          (i)     the 2014-15 Policy for a premium charge of $4,000.00;
26          (ii)    the 2015-16 Policy for a premium charge of $4,000.00; and
27          (iii)   the 2016-17 Policy for a premium charge of $4,533.00.
28
                                   4
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 5 of 19 Page ID #:5



 1             13.   The introductory provisions in the Commercial General Liability
 2   Coverage Form issued with the Policies provide definitions of you, your, named
 3   insured, we, us and our, as these terms are used throughout the Policy:
 4                   Throughout this policy the words you and your refer to the
                     named insured shown in the Declarations, and any other person
 5                   or organization qualifying as a named insured under this policy.
 6                   The words we, us and our refer to the company providing this
                     insurance.
 7
                     The word insured means any person or organization qualifying as
 8                   such under Section II - Who Is An Insured.
 9                   Other words and phrases that appear in bold face have special
                     meanings as set forth in Section V - Definitions or as elsewhere
10                   defined in this policy.
11
12             14.   The Policies state in the INSURING AGREEMENT for Coverage A.
13   Bodily Injury and Property Damage Liability:
14             a.    We will pay those sums that an insured becomes legally
                     obligated to pay as tort damages for bodily injury or property
15                   damage to which this insurance applies. We will have the right
16                   and duty to defend an insured as defined in paragraphs (1) and
                     (2) of Section II – Who Is An Insured, against any suit seeking
17                   those damages. …
18             15.   In all of the Policies, paragraph b. of the INSURING AGREEMENT
19   states:
20             b.    This insurance applies to bodily injury and property damage
                     only if:
21
22                   (1)   The bodily injury or property damage is caused by an
                           occurrence that takes place in the coverage territory;
23                         and
24                   (2)   The bodily injury or property damage resulting from
                           such occurrence first takes place during the policy
25                         period, regardless of when the bodily injury or
                           property damage becomes known or apparent to
26                         anyone.
27             16.   Paragraphs c. and d. of the INSURING AGREEMENT in each of the
28
                                   5
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 6 of 19 Page ID #:6



 1   Policies state, in relevant part:
 2          c.     All bodily injury or property damage arising from an
                   occurrence, or series of related occurrences, will be deemed to
 3                 first take place at the time of the first such bodily injury or
 4                 property damage, even though the occurrence giving rise to
                   such bodily injury or property damage may be continuous or
 5                 repeated exposure to the same generally harmful conditions,
                   and even though the nature, type or extent of such bodily
 6                 injury or property damage may be continuous, progressive,
                   cumulative, changing or evolving, regardless of when the
 7                 bodily injury or property damage becomes known or
 8                 apparent to anyone. If the date the bodily injury or property
                   damage first took place cannot be determined, then the date of
 9                 the bodily injury or property damage first took place will be
                   deemed to be the earliest date of exposure to, or creation of, the
10                 condition, circumstance or process that led to the bodily injury
11                 or property damage.

12          d.     Our duty to defend is further limited as provided in paragraphs
13                 (1), (2), (3) and (4) below.

14                 ...

15                 (3)      We will have no duty to defend any insured against any
                            suit seeking damages to which this insurance does not
16                          apply.
17                 ...
18          17.    Section IV – COMMERCIAL GENERAL LIABILITY CONDITIONS in
19   each of the Policies states, in relevant part:
20                 We have no duty to provide coverage or defense under this
                   insurance unless you and any other involved insured have fully
21                 complied with each and every one of the conditions contained in
22                 this policy.

23                 …
24                 9. REPRESENTATIONS
25                       By accepting this policy, you agree:
26              a. The statements you made, or any person or organization
27                 made on your behalf, that appear in the declarations,
                   application, audit(s), questionnaire(s) and inspection(s) are
28                 accurate and complete in all respects;
                                            6
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                            CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 7 of 19 Page ID #:7



 1                      b. We issued this policy in reliance upon your representations;
                           and
 2
 3                      c. Any false, misleading, inaccurate or incomplete statements
                           or omissions made by you, or any person or organization
 4                         made on your behalf will render this policy null and void as
                           of the inception date of this policy.
 5
 6         18.    In all of the Policies, Section V – DEFINITIONS sets forth the special
 7   definitions for terms shown in bold font, including the following:
 8                5.       CLAIM
 9                         Claim means a request or demand for money or services
                           because of bodily injury, property damage, personal injury
10                         or advertising injury, received by us or an insured, including
11                         the service of suit or institution of arbitration or other
                           proceedings against an insured. …
12
                  15.      OCCURRENCE
13
                           Occurrence means an accident, including a continuous or
14                         repeated exposure to substantially the same generally harmful
15                         condition.

16                17.      POLICY PERIOD
17                         Policy period means the term of this policy from its inception
                           date to the earlier of its expiration date, shown in the
18                         declarations, or the date of any cancellation.
19
                  19.      PRODUCTS-COMPLETED OPERATIONS HAZARD
20
                           Products-completed operations hazard:
21
                           a.   Includes all bodily injury and property damage
22                              occurring away from premises you own or rent and
23                              arising out of your product or your work except:

24                              (1)   Products that are still in your physical
                                      possession; or
25
26                              (2)   Work that has not yet been completed or
                                      abandoned.
27
                           b.
                     Your work will be deemed completed at the earliest
28                   of the following times:
                                        7
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                   CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 8 of 19 Page ID #:8



 1                        (1)   When all of the work called for in your
                                contract has been completed.
 2                        …
 3
                          (3)   When that part of the work done at a job site
 4                              has been put to its intended use by any person
                                or organization.
 5
                          (4)   When you have stopped performing your
 6                              work for any reason at, or been terminated
 7                              from, the project or job site.

 8                          Work that may need service, maintenance,
                            correction, repair or replacement, but which is
 9                          otherwise complete, will be treated as completed
10                          even though a contract requires such service,
                            maintenance, correction, repair or replacement.
11                          …
12
               20.   PROPERTY DAMAGE
13
                     Property damage means physical injury to tangible property,
14                   including all resulting loss of use of that property. All such
                     loss of use will be deemed to occur at the time of the physical
15                   injury that caused it. Loss of use of tangible property
16                   unaccompanied by physical injury to that property is not
                     property damage.
17
18             21.   SUIT
19                   Suit means a civil proceeding in which damage
                     because of bodily injury, property damage, personal
20                   injury or advertising injury to which this insurance
21                   applies is alleged. Suit includes:

22                   a.     An arbitration proceeding in which such
                            damages are claimed and to which an insured
23                          must submit or does submit with our consent; or
24                   b.     Any other alternative dispute resolution
25                          proceeding in which such damages are claimed
                            and to which an insured submits with our
26                          consent.
27
28
                                   8
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
 Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 9 of 19 Page ID #:9



 1             22.   TORT
 2                   Tort means liability or damages that would be imposed by law
 3                   in the absence of any contract or agreement.

 4             23.   YOUR PRODUCT
 5                   Your product means:
 6                   a.    Any goods or products, other than real property,
 7                         manufactured, sold, handled, distributed or disposed of
                           by:
 8
                           (1)   You;
 9
10                         (2)   Others trading under your name; or

11                         (3)   A person or organization whose business or
                                 assets you have acquired.
12
                     b.    Containers (other than vehicles), materials, parts or
13                         equipment furnished in connection with such goods or
14                         products.

15                   Your product includes:
16                   a.    Warranties or representations made at any time
17                         with respect to the fitness, quality, durability,
                           performance or use of your product; and
18
                     b.    The providing of or failure to provide warnings or
19                         instructions.
                     …
20
21             24.   YOUR WORK

22                   a.    Means:
23                         (1)   Work or operations performed by you or on
24                               your behalf; and

25                         (2)   Work or operations performed by other
                                 parties subject to your management or
26                               supervision; and
27                         (3)   Materials, parts or equipment furnished in
28                               connection with such work or operations.
                                   9
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 10 of 19 Page ID #:10



 1                      b.    Includes:
 2                            (1)   Warranties or representations made at any
 3                                  time with respect to the fitness, quality,
                                    durability, performance or use of your
 4                                  work; and
 5                            (2)   The providing of or failure to provide
                                    warnings or instructions.
 6
 7         19.   The Policies were issued with an endorsement titled “Subcontractor
 8   Special Conditions,” which states:
 9               AS A CONDITION PRECEDENT TO THIS POLICY APPLYING
                 TO ANY CLAIM IN WHOLE OR IN PART BASED UPON WORK
10               PERFORMED BY SUBCONTRACTORS, YOU MUST HAVE,
11               PRIOR TO THE DATE OF THE LOSS GIVING RISE TO THE
                 CLAIM:
12
                 (1)    RECEIVED A WRITTEN INDEMNITY AGREEMENT
13                      FROM THE SUBCONTRACTOR HOLDING YOU
                        HARMLESS FOR ALL LIABILITIES, INCLUDING COSTS
14                      OF DEFENSE, ARISING FROM THE WORK OF THE
15                      SUBCONTRACTOR; AND

16               (2)    OBTAINED CERTIFICATES OF INSURANCE FROM THE
                        SUBCONTRACTOR INDICATING THAT YOU ARE
17                      NAMED AS AN ADDITIONAL INSURED ON A POLICY
18                      PROVIDING COVERAGE AT LEAST AS BROAD AS THE
                        COVERAGE PROVIDED BY THIS POLICY, AND THAT
19                      THE PER OCCURRENCE LIMIT OF LIABILITY OF SUCH
                        INSURANCE POLICY IS AT LEAST $1,000,000, UNLESS
20                      OTHERWISE AGREED IN WRITING BY US.
21               (3)    YOU HAVE MAINTAINED THE RECORDS EVIDENCING
22                      COMPLIANCE WITH SUBSECTIONS 1 AND 2.

23               THE INSURANCE PROVIDED BY THIS POLICY SHALL BE
                 EXCESS OVER AND ABOVE ANY OTHER VALID AND
24               COLLECTIBLE INSURANCE AVAILABLE TO YOU UNDER
25               SUBSECTION (2). A SUBCONTRACTOR’S FAILURE TO
                 OBTAIN OR MAINTAIN ANY REQUIRED CONTRACTOR’S OR
26               OTHER LICENSE SHALL NOT ALTER OR ELIMINATE THE
                 REQUIREMENTS SET FORTH IN SUBSECTIONS (1), (2) AND
27               (3) ABOVE.
28
                                   10
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 11 of 19 Page ID #:11



 1                AS USED IN THIS ENDORSEMENT, A SUBCONTRACTOR
                  IS ANY PERSON OR ENTITY PERFORMING WORK AT
 2                YOUR REQUEST OR UNDER AN AGREEMENT WITH
 3                YOU.

 4                     IV. THE UNDERLYING RODKIN ACTION
 5         20.    In January 2015, the Owner and BDG entered into a contract for the
 6   renovation of the Residence.
 7         21.    BDG served as the general contractor for renovation of the Residence and
 8   hired subcontractors to perform some or all of the construction work.
 9         22.    ACIC issued a Contractor’s Bond to BDG, which was in effect at all times
10   relevant to the claims asserted in the Rodkin Action.
11         23.    The final inspection of the Residence by the building department occurred
12   on or about October 16, 2017.
13         24.    On June 8, 2018, the Owner initiated the Rodkin Action against BDG and
14   Gilbert, contractors Steven Wade Sagan and Eric Chesley, and sureties American
15   Contractors Indemnity Company and Suretec Insurance Company, by filing a
16   Complaint for Damages alleging causes of action for: Breach of Contract, Fraud and
17   Conversion against BDG and Gilbert; Fraud against Sagan and Chesley; Indemnity on
18   License Bonds against ACIC; and Payment of License Bonds against Suretec. The
19   Rodkin Action seeks damages because of the contractors’ alleged negligent
20   construction of the Residence, and other relief. A true and correct copy of the Owner’s
21   Complaint for Damages is attached hereto as Exhibit D (hereafter, “Rodkin
22   Complaint”).
23         25.    The Rodkin Complaint alleges that the Owner hired BDG and Gilbert
24   pursuant to an oral contract to perform renovation of the Residence, including:
25   “Demolition, Design, Lighting, Electrical and Electric Fixtures, Plumbing and
26   Plumbing Fixtures, Tile and Stone Work, Painting, Hardware, Architectural Plans,
27   Permits, Heating and Air-Conditioning, Cabinetry, Window Tinting, Flooring, Custom
28   Furniture, Disposal, Sanitation, Carpentry, Door and Windows, Glasswork, Window
                                               11
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                              CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 12 of 19 Page ID #:12



 1   Shades and Draperies, Audio/Visual Construction And Equipment [and] Alarm
 2   Systems.”
 3         26.     The Rodkin Complaint alleges that BDG and Gilbert were responsible for
 4   the hiring, payment and supervision of all subcontractors, would obtain estimates from
 5   and negotiate fees paid to all subcontractors, would issue payment to subcontractors
 6   and obtain written lien releases, would provide a signed written contract to Owner
 7   detailing the scope of the renovation and the cost, a list of all subcontractors, and a
 8   start date and completion date for the work, would provide written change orders, and
 9   would provide a periodic accounting.
10         27.     The Rodkin Complaint alleges that BDG and Gilbert breached the oral
11   renovation contract in numerous respects, including “failing to perform their work, and
12   to make certain that all subcontractors perform their work, in a professional, timely and
13   competent manner,” charging Owner for “corrections to the renovation that were
14   needed due to errors on the part of BDG and/or BDG’s subcontractors,” and charging
15   Owner “for work that needed to be redone due to unprofessional and shoddy
16   workmanship on the part of BDG, Gilbert… and subcontractors hired by BDG [and]
17   Gilbert.” The Rodkin Complaint alleges the Owner has suffered damages in excess of
18   $3 million.
19         28.     The Rodkin Complaint alleges a claim of indemnity against ACIC,
20   asserting BDG and/or Gilbert violated their obligations under BDG’s contractor’s
21   license in performing work at the Residence in a defective manner, abandoning work
22   at the Residence prior to completion, and refusing to correct or complete work upon a
23   reasonable demand. The Rodkin Complaint alleges ACIC is indebted to Rodkin for
24   the penal sum of the license bond.
25         29.     BDG and Gilbert tendered their defense and indemnity of the Rodkin
26   Complaint to Benchmark under the Policies.
27         30.     Benchmark accepted BDG’s and Gilbert’s tender of defense of the Rodkin
28   Complaint, subject to a full reservation of rights to rely upon the terms, conditions and
                                                 12
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                                  CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 13 of 19 Page ID #:13



 1   exclusions to deny indemnity for damages sought by the Owners and to file a
 2   declaratory relief action to obtain a judicial declaration resolving any coverage issues,
 3   and to seek reimbursement of all sums paid to defend BDG and Gilbert in the Rodkin
 4   Action.
 5           31.   ACIC tendered the Rodkin Complaint to BDG and Gilbert, and filed a
 6   Cross-Complaint against BDG, Gilbert, and Kathleen Gilbert (Gilbert’s former wife)
 7   alleging causes of action for Breach of Contract, Statutory Indemnity, Declaratory
 8   Relief and Specific Performance. The ACIC Cross-Complaint alleges that, pursuant to
 9   the terms of the contractor’s bond, cross-defendants are obligated to hold ACIC
10   harmless from any claims and demands of the Rodkin Complaint, including attorneys’
11   fees and costs.
12           32.   Benchmark contends there is no coverage for the claims asserted against
13   BDG and Gilbert in the Rodkin Complaint or in the ACIC Cross-Complaint under any
14   of the Policies because BDG failed to comply with conditions precedent to coverage
15   stated in the Subcontractors Special Conditions endorsement issued with the 2014-15
16   Policy, the 2015-16 Policy and the 2016-17 Policy (collectively, “the Endorsement), in
17   that:
18           (a)   BDG did not receive a written indemnity agreement from each and every
19                 subcontractor BDG retained holding BDG harmless for all liabilities,
20                 including costs of defense, arising from the work of each subcontractor;
21           (b)   BDG did not obtain certificates of insurance from each and every
22                 subcontractor BDG retained indicating BDG was named as an additional
23                 insured on each subcontractor’s general liability policy providing
24                 coverage at least as broad as the coverage provided by the Benchmark
25                 Policies; and
26           (c)   BDG did not maintain records evidencing the required written indemnity
27                 agreements and certificates of insurance.
28
                                   13
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 14 of 19 Page ID #:14



 1         33.    At no time did Benchmark agree to alter or waive any of the conditions
 2   precedent to coverage stated in the Endorsement and/or in Section IV – Commercial
 3   General Liability Conditions.
 4                                FIRST CAUSE OF ACTION
 5                                          (Rescission)
 6         34.    Benchmark realleges and incorporates herein by reference paragraphs 1
 7   through 33 of the preceding allegations, as though fully set forth in this cause of action.
 8         35.    Benchmark is informed and believes, and on that basis alleges, that
 9   statements made by BDG in its initial insurance application and in its renewal
10   applications for the Policies about its practice of obtaining written contracts with
11   subcontractors and about being named as an additional insured under its
12   subcontractors’ policies were materially false, were known to be false, and were
13   concealed from Benchmark. Specifically, Benchmark contends BDG materially
14   misstated in each policy application that:
15                (a)    BDG had written contracts with each of its
16                       subcontractors which included hold harmless agreements;
17                (b)    BDG was named as an additional insured under each of
18                       its subcontractor’s policies; and that
19                (c)    BDG required each of its subcontractors to provide BDG
20                       with a certificate of insurance prior to commencing work.
21         36.    BDG knew or should have known at the time of submitting the
22   applications that the facts stated therein were false. BDG submitted the applications
23   stating it had written contracts with hold harmless agreements, was named as an
24   additional insured on each of its subcontractor’s policies, and had required each of its
25   subcontractors to provide certificates of insurance, knowing it did not, and intending to
26   induce Benchmark’s reliance upon the information stated in the applications to agree
27   to insure BDG under each of the Policies.
28         37.
             Benchmark relied upon the truthfulness, completeness and accuracy of
                                         14
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                         CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 15 of 19 Page ID #:15



 1   BDG’s representations in the applications for the Policies and, unaware of the falsity
 2   of these representations, agreed to and did issue each of the Policies to BDG.
 3         38.    If Benchmark had been accurately informed of the true facts, it would not
 4   have issued any of the Policies and/or would not have issued any of the Policies on the
 5   terms and conditions contained therein and/or would not have issued any of the
 6   Policies for the amount of insurance premiums charged. Pursuant to Section IV –
 7   Commercial General Liability Conditions, paragraph 9. Representations, BDG’s
 8   misrepresentations on its policy applications render the Policies null and void ab initio.
 9         39.    Benchmark hereby notifies BDG of Benchmark’s intent to rescind each of
10   the Policies. This pleading shall be deemed to constitute Benchmark’s offer to repay
11   BDG a sum equal to all premiums received for the Policies, subject to an offset for all
12   sums paid by Benchmark to defend BDG and Gilbert in the Rodkin Action, in order to
13   return the parties to a position status quo ante.
14         40.    Benchmark prays for a judgment that each of the Policies is rescinded
15   based upon BDG’s material misrepresentations in its insurance policy applications.
16                               SECOND CAUSE OF ACTION
17               (Declaratory Relief – No Duty to Defend Under All Policies)
18         41.    Benchmark realleges and incorporates herein by reference paragraphs 1
19   through 40 of the preceding allegations, as though fully set forth in this cause of action.
20         42.    There is at present a controversy between Benchmark and the Defendants
21   in that Benchmark contends it has no potential duty under the Policies to indemnify
22   BDG and/or Gilbert for any damages sought by the Owner, including the damages
23   sought in the Rodkin Action, and, therefore, that Benchmark has never had and
24   currently has no duty to defend BDG and/or Gilbert against the Rodkin Action.
25         43.    Benchmark requests this Court to declare that it has no duty to defend
26   BDG and/or Gilbert against the Rodkin Action due to BDG’s failure to fully comply
27   with the conditions precedent to coverage stated in the Endorsements by failing to
28   obtain from each and every subcontractor who performed work on the Residence both
                                              15
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                            CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 16 of 19 Page ID #:16



 1   a written indemnity agreement, as described in paragraph (1) of the Endorsements, a
 2   Certificate of Insurance indicating that BDG is named as an additional insured on each
 3   and every subcontractor’s general liability insurance policy, as described in paragraph
 4   (2) of the Endorsements, and failing to maintain records evidencing compliance with
 5   paragraphs (1) and (2) as described in paragraph (3) of the Endorsements. BDG’s
 6   failure to comply with the conditions precedent to coverage stated in the Endorsements
 7   has deprived Benchmark of its contractual rights to obtain full or partial participation
 8   from BDG’s subcontractors and/or their insurers to pay the cost of defending BDG in
 9   the Rodkin Action. BDG’s non-compliance is a material breach of each of the
10   Endorsements issued with the Policies and, pursuant to Section IV – Commercial
11   General Liability Conditions, paragraph 9. Representations, BDG’s misrepresentations
12   on its policy applications regarding its adherence to the business practices required by
13   the Endorsement render the Policies null and void ab initio.
14         44.    A judicial declaration is appropriate at this time in order that Benchmark
15   may ascertain its rights and duties pursuant to the Policies issued by Benchmark to
16   BDG and so that the parties will be bound by the same interpretation of the Policies.
17   Benchmark has no other adequate or speedy remedy at law, and a multiplicity of
18   actions will be avoided by the Court’s determination of said rights and obligations
19   pursuant to the present action and this request for declaratory relief.
20         45.    Benchmark seeks a judicial declaration by this Court that Benchmark has
21   no duty to defend BDG and/or Gilbert in the Rodkin Action.
22                                THIRD CAUSE OF ACTION
23                        (Declaratory Relief – No Duty to Indemnify)
24         46.    Benchmark realleges and incorporates herein by reference paragraphs 1
25   through 45 of the preceding allegations, as though fully set forth in this cause of action.
26         47.    There is at present a controversy between Benchmark and Defendants in
27   that Benchmark contends there is no coverage under the Policies for the claims and/or
28   the damages sought in the Rodkin Action and, therefore, Benchmark has no duty to
                                             16
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                              CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 17 of 19 Page ID #:17



 1   indemnify BDG and/or Gilbert for damages sought by the Owner and/or ACIC.
 2   Plaintiff is informed and believes and thereon alleges that Defendants contend
 3   otherwise.
 4         48.    Benchmark requests this Court to declare there is no coverage under any
 5   of the Policies for any of the damages sought by the Rodkin Complaint and, therefore,
 6   that Benchmark has no duty to indemnify BDG and/or Gilbert in the Rodkin Action
 7   under any of the Policies because BDG failed to fully comply with the conditions
 8   precedent to the Endorsements, by failing to obtain from each and every subcontractor
 9   who performed work on the Residence both a written indemnity agreement, as
10   described in paragraph (1) of the Endorsements, and a Certificate of Insurance
11   indicating that BDG is named as an additional insured on each and every
12   subcontractor’s general liability insurance policy, as described in paragraph (2) of the
13   Endorsements, and failing to maintain records evidencing compliance with paragraphs
14   (1) and (2) as described in paragraph (3) of the Endorsements. BDG’s failure to
15   comply with the conditions precedent to coverage stated in the Endorsements has
16   deprived Benchmark of its contractual rights to obtain full or partial participation from
17   BDG’s subcontractors and/or their insurers to indemnify BDG for the damages sought
18   by the Rodkin Complaint. BDG’s non-compliance is a material breach of each of the
19   Endorsements issued with the Policies and, pursuant to Section IV – Commercial
20   General Liability Conditions, paragraph 9. Representations, BDG’s misrepresentations
21   on its policy applications regarding its adherence to the business practices required by
22   the Endorsement render the Policies null and void ab initio.
23         49.    A judicial declaration is appropriate at this time in order that Benchmark
24   may ascertain its rights and duties pursuant to the Policies and so that the parties will
25   be bound by the same interpretation of the Policies. Benchmark has no other adequate
26   or speedy remedy at law, and a multiplicity of actions will be avoided by the Court
27   determining said rights and obligations pursuant to the present action and this request
28   for declaratory relief.
                                   17
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 18 of 19 Page ID #:18



 1         50.    Benchmark seeks a judicial declaration by this Court that Benchmark has
 2   no duty to indemnify BDG and/or Gilbert for damages sought by the Owner and/or
 3   ACIC in the Rodkin Action.
 4                              FOURTH CAUSE OF ACTION
 5                                      (Reimbursement)
 6         51.    Benchmark realleges and incorporates herein by reference paragraphs 1
 7   through 50 of the preceding allegations, as though fully set forth in this cause of action.
 8         52.    Benchmark contends that any and all damages to the Residence and/or
 9   sought in the Rodkin Action are a direct result of matters which are either outside of
10   the grant of coverage of the Policies or are otherwise excluded.
11         53.    Benchmark is defending BDG and Gilbert against the Owner’s Complaint
12   and ACIC’s Cross-Complaint, and has incurred and continues to incur attorneys’ fees
13   and costs on behalf of BDG and Gilbert. Benchmark is providing the defense under a
14   reservation of rights, including the right to seek reimbursement from BDG of
15   attorneys’ fees and costs paid by Benchmark in the defense of uncovered claims.
16         54.    To date, Benchmark has paid in excess of $43,996.82 for investigation of
17   the Owner’s and ACIC’s claims and to defend BDG and/or Gilbert against the claims
18   alleged in the Rodkin Action. Benchmark has paid for attorneys’ fees, costs and
19   litigation expenses against uninsured causes of action.
20         55.    Benchmark is entitled to reimbursement of all sums it has paid to
21   investigate and defend BDG and Gilbert against the claims asserted in the Rodkin
22   Action, or in the alternative, reimbursement of all sums which are for uncovered
23   claims, according to proof.
24                                           PRAYER
25         WHEREFORE, Benchmark prays for judgment against Defendants, and each of
26   them, as follows:
27         1.     For entry of judgment rescinding the Benchmark Policies BIC5011083,
28   BIC5013227 and BIC5015249, under which Benchmark will repay BDG a sum equal
                                         18
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                                        CASE NO.: 2:19-cv-7734
Case 2:19-cv-07734-CAS-AS Document 1 Filed 09/06/19 Page 19 of 19 Page ID #:19



 1   to all premiums received for the Policies, subject to an offset for all sums paid by
 2   Benchmark to defend BDG and Gilbert in the Rodkin Action, and returning the parties
 3   to a position status quo ante;
 4            2.   For a judicial declaration that Benchmark has no duty to defend BDG
 5   and/or Gilbert against the Rodkin Complaint because BDG is in breach of each of the
 6   Policies by failing to comply with all of the terms and conditions precedent stated in
 7   each of the Endorsements;
 8            3.   For a judicial declaration that Benchmark has no duty to indemnify BDG
 9   and/or Gilbert for any sums for which any of them may be found liable to the Owner
10   because BDG is in breach of each of the Policies by failing to comply with all of the
11   terms and conditions precedent stated in each of the Endorsements;
12            4.   For reimbursement of amounts paid by Benchmark to investigate and
13   defend BDG and Gilbert against the Rodkin Action or, in the alternative, to investigate
14   and defend BDG and/or Gilbert against uninsured claims, according to proof;
15            5.   For an award of costs; and
16            6.   For such other and further relief as the Court deems just and proper.
17
18
     Dated: September 6, 2019             SELVIN WRAITH HALMAN LLP
19
20
21                                        By: /s/ Susan F. Halman
                                             Susan F. Halman
22                                           David A. Evans
                                             Attorneys for Benchmark Insurance Company
23
24   291160

25
26
27
28
                                   19
     COMPLAINT FOR RESCISSION, DECLARATORY JUDGMENT, AND
     REIMBURSEMENT                            CASE NO.: 2:19-cv-7734
